internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom it a 3-plr-116955-99 date date legend state fund local edc entity act act act executive_order agreement dear this is in response to the private_letter_ruling request dated date that was submitted by entity’s representative the ruling_request has been supplemented by correspondence dated date november date date date and date entity has requested the following rulings issue sec_1 is entity exempt from the federal_unemployment_tax_act futa under sec_3306 of the internal_revenue_code are contributions and gifts to or for_the_use_of entity charitable_contributions within the meaning of sec_170 of the code plr-116955-99 conclusion sec_1 entity is a wholly owned instrumentality within the meaning of sec_3306 therefore the services performed by entity’s employees are excluded from employment for futa purposes accordingly entity is not subject_to the futa_tax under sec_3301 of the code with respect to wages paid to its employees contributions or gifts to or for_the_use_of entity are charitable_contributions as defined in sec_170 facts entity is a state-wide economic development_corporation edc created by agreement between fund and local edc pursuant to act a state statute and executive_order of the governor of state under act a public agency of state may exercise jointly with any other public agency of state any power privilege or authority which the agencies share in common and which each might exercise separately a joint exercise of power pursuant to act is made by contract in the form of an agreement the contract may establish a separate legal or administrative entity the contract may specify the manner of employing engaging compensating transferring or discharging necessary personnel subject_to the provisions of applicable civil service and merit systems and certain other restrictions although the definition of public agency under act does not specifically include edcs or corporations created by governments the office of the state attorney_general reviewed agreement and recommended to the governor that it be approved thus implicitly approving edcs as public agencies that may enter into agreements under act fund is a state_agency created by the legislature of state it operates within a department of state government fund has a nine-member board_of directors two members of the board are state officials who serve ex officio and the other seven members are appointed by the governor fund’s purpose is to diversify expand and develop state’s economy so as to preserve existing jobs to create new jobs and to reduce the cost of business and production its powers include the power to make grants loans and investments the power to guarantee and insure loans leases bonds notes or other indebtedness public or private the power to borrow money and issue bonds and notes to finance part or all of the project costs of a project and the power to engage personnel as is necessary state statute imposes limitations on the total debt that can be owed to fund fund is successor to the various preexisting economic development entities of state state is not liable on notes or bonds of fund and the notes or bonds of fund are not considered a debt of state plr-116955-99 an edc is created by a municipality of state pursuant to act a state statute its creation must be approved by the local governing body which may make such amendments to the proposed articles of incorporation as it considers appropriate the chief_executive_officer of a municipality with the advice and consent of the governing body appoints the members of the board_of directors act states that the legislature finds it necessary to assist and retain local industrial and commercial enterprises and that therefore the powers granted in act constitute the performance of essential public purposes and functions for state and its municipalities under act municipality means county city village or township local public agency means the official body of a municipality authorized to plan and implement the development and redevelopment of the municipality an edc has powers similar to those of fund including the power to issue bonds bonds issued by an edc are exempt from all taxation except for inheritance and transfer_taxes and the interest on the bonds is exempt from all taxation in state notwithstanding that the interest may be subject_to federal_income_tax the municipality is not liable on notes or bonds of the edc and the notes and bonds are not a debt of the municipality an edc must report to the municipality once a year the report must fully describe the activities of the edc including a statement of all revenues and expenditures since the previous report any net_earnings of the edc beyond that necessary for the retirement of indebtedness or to implement the public purposes or program of the municipality may not inure to the benefit of a person other than the municipality and upon dissolution of the edc belong to the municipality upon dissolution of the edc title to all property owned by the edc subject_to existing rights in other parties vests in the municipality an edc is exempt from all state and local taxation on its earnings or property act provides that an edc is considered an instrumentality of a political_subdivision for purposes of act a state statute requiring state agencies including instrumentalities to provide a relocation assistance advisory services program for persons displaced from real_property by a program of a state_agency or instrumentality you assert that local edc is an integral part of the municipality in which it is created you note that local edc personnel are employees of the municipality covered by the municipality’s pension_plan and other employee_benefits programs under executive_order issued by the governor of state all state economic development programs were transferred to and reorganized into fund executive_order provides for fund to enter into an agreement with one or more local public agencies pursuant to act to provide for a public body corporate to be called the state economic development_corporation entity executive_order states entity’s purpose to include the joint exercise of shared power privilege or authority of fund and the local plr-116955-99 public agencies to perform effective economic development programs and functions the agreement may provide that fund contribute any personnel services facilities property franchises powers responsibilities or funds to entity as permitted by law and as are necessary to carry out the purposes of executive_order with the exception of all taxable and tax exempt bond issuance authority the agreement must provide that state civil service employees detailed to entity will continue in the state classified service and in the state benefit system including wages pension seniority sick leave vacation health welfare and other_benefits agreement is an agreement between fund and local edc an edc may become a participant under agreement by submitting a request form to the chief_executive_officer of entity all property owned by entity is owned by entity as a separate legal entity and public body corporate and no party has any ownership_interest in entity property agreement terminates upon withdrawal of fund or when there is fewer than one edc participant upon termination of agreement all of entity’s debts liabilities and obligations to its creditors and all expenses_incurred in connection with the termination of entity and distribution of its assets are to be paid first and the remaining assets if any are to be distributed to fund or any statutory successor in the event that neither fund nor a statutory successor exists the remaining assets are to be distributed to state no participants may receive any assets upon termination of agreement agreement provides that the governing body of each participant edc appoints one member of entity’s board governing body is not defined in agreement however in act under which edcs are created it is defined as the body in which the legislative powers of a municipality are vested for each member of the board appointed by the governing body of a participant the governor of state appoints up to two members of the board the board authorizes and approves the annual audit evaluates the performance of entity pursuant to standards established by the executive committee and may review acts of the executive committee as deemed necessary board meetings must comply with the open meetings act board members are not compensated for performing their duties but they are reimbursed for reasonable expenses entity has an executive committee of members all appointed by the governor of state--four representatives of public agencies and additional members at least from the private sector members serve staggered terms the executive committee exercises the powers of entity the executive committee appoints the chief_executive_officer of entity who administers all programs funds personnel contracts and all other administrative functions of entity subject_to oversight of the executive committee executive committee meetings are subject_to the open meetings act members of the executive committee receive no compensation but are reimbursed for reasonable expenses plr-116955-99 entity is to prepare audited financial statements annually in accordance with generally_accepted_accounting_principles the statements are to be accompanied by a written opinion of an independent certified_public_accountant a copy of the annual financial statement and report must be filed with the state department of treasury the documents and records of entity are subject_to audit by the auditor general of state each fiscal_year the chief_executive_officer of entity is to prepare a budget and performance standards for review by the executive committee entity must deposit and invest funds of entity not otherwise employed in carrying out the purposes of the entity in accordance with an investment policy established by the executive committee consistent with laws regarding investment of public funds under agreement fund transferred to entity all assets and liabilities of fund except that fund continues to service its notes and bonds further fund transferred to entity all state appropriated funds and related obligations after deduction for personnel and related operational costs of state employees the ability of fund to make such transfers is subject_to annual appropriations by the legislature agreement provides for fund to transfer to entity all new or other revenue that fund receives fund transferred to entity all the authority powers duties functions and responsibilities including the functions of procurement the day-to-day supervision of detailed personnel and management-related functions of the programs transferred fund detailed state classified service employees to entity these employees continue in the state benefit system including wages pension seniority sick leave vacation health and welfare longevity and other_benefits in addition to the state employees detailed to entity entity has corporate employees who are not employees of state it is with respect to these non-state employees that entity requests its ruling as to sec_3306 issue law and analysis sec_3301 of the code imposes an excise_tax on every employer with respect to individuals in his employ the amount of tax is equal to a percentage of total wages paid during the year with respect to employment sec_3306 defines employment to include any service by an employee with certain specified exceptions sec_3306 provides an exception for employment performed in the employ of a state or any political_subdivision of a state or any instrumentality which is wholly owned by one or more states or political subdivisions accordingly if an organization is a wholly owned instrumentality of a state or political_subdivision thereof any wages paid to the organization’s employees are not subject_to the futa_tax plr-116955-99 the following six factors are considered in determining whether an organization is an instrumentality of one or more states or political subdivisions whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization are vested in public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses see revrul_57_128 1957_1_cb_311 discussion economic development has historically been a function of the government of state as well as local governments within state entity is now responsible for this governmental function under agreement fund is a state_agency created by the legislature of state operating within a department of state government local edc is created by a municipality of state and reports to the municipality entity performs its function on behalf of fund and local edc upon termination of agreement any of entity’s assets remaining after payment of entity’s obligations and expenses are to be distributed to fund or any statutory successor in the event that neither fund nor statutory successor exists the remaining assets are to be distributed to state no participants may receive any assets upon termination of agreement the governor of state appoints up to two-thirds of entity’s board members and the governing bodies of the respective municipalities which created the edcs appoint the remaining board members the governor of state appoints the members of entity’s executive committee plr-116955-99 the creation of entity by means of an agreement between two or more public agencies of state is provided for by state statute act in addition executive_order of the governor of state outlined how entity was to be created and for what purpose entity depends on appropriations from the legislature of state for its funding based on the information submitted we rule that entity is a wholly owned instrumentality within the meaning of sec_3306 therefore the services performed by entity’s employees are excluded from employment for futa purposes accordingly entity is not subject_to the futa_tax under sec_3301 with respect to wages paid to its employees issue sec_170 of the code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or any possession_of_the_united_states the united_states or the district of columbia but only if the contribution is made for exclusively public purposes the term political_subdivision is not defined in the code however sec_1_103-1 of the income_tax regulations provides that political_subdivision means any division of any state_or_local_government unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit an entity that is not a governmental_unit specifically described in sec_170 of the code may nevertheless qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state see revrul_75_359 1975_2_cb_79 although sec_170 of the code does not refer to instrumentalities of a state or instrumentalities of a political_subdivision of a state it is a long-standing position of the service that contributions or gifts to a state or a political_subdivision or an organization acting on behalf of such entity that are made for exclusively public purposes are deductible under sec_170 see revrul_79_323 1979_2_cb_106 revrul_57_128 1957_1_cb_311 provides that the following factors are taken into consideration in determining whether an organization is an instrumentality of one or more states or political subdivisions whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private plr-116955-99 interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses these factors have been applied in arriving at a determination that an organization is an instrumentality for purposes of sec_170 of the code such that contributions if made exclusively for public purposes may be deductible discussion for the reasons discussed above in our analysis of the first issue we conclude that entity is an instrumentality of state and political subdivisions of state for purposes of sec_170 further as in revrul_79_323 entity’s activities serve a public purpose by promoting the economy of state also there is no evidence of private_inurement therefore based on the information submitted we conclude that contributions or gifts to or for_the_use_of entity are charitable_contributions as defined in sec_170 of the code no opinion is expressed about the federal_income_tax treatment of the transaction under other provisions of the code the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent a copy of this ruling should be attached to the federal_income_tax returns of the taxpayers involved for the tax years affected sincerely acting assistant chief_counsel income_tax accounting by michael d finley chief branch enclosure copy for sec_6110 purposes
